Citation Nr: 1446702	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral eye disability. 

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for a bilateral shoulder disability. 

6.  Entitlement to service connection for a back disability. 

7.  Entitlement to service connection for injury residuals on the right side of the face. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to October 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the benefits sought.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, for a bilateral knee disability, for a bilateral shoulder disability, for a back disability, and for injury residuals on the right side of the face are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent and credible evidence shows that the Veteran experienced tinnitus during and since service.  

2.  The preponderance of the evidence shows that a current bilateral eye condition is not related to service or to any event of service origin. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided by a letter issued in May 2008.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the service connection claims for tinnitus and a bilateral eye disability, and no further action is necessary regarding those issues.  See generally 38 C.F.R. § 3.159(c).  No additional available evidence has been identified by the Veteran.  

As VA's duties to notify and assist have been met regarding the Veteran's service connection claims for tinnitus and a bilateral eye disability, there is no prejudice to the Veteran in adjudicating the appeal as to those issues.
 

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus

The Veteran asserts that he was exposed to loud noise during service, and that his tinnitus onset in service and has continued since that time.  Specifically, he reported being exposed to constant noise from aircraft and heavy equipment without any hearing protection.  The Veteran also described a particular instance in which an M1 rifle was accidentally shot towards his face at very close range, and he stated that it felt like the explosion blew out his eardrums.  He reported experiencing very loud ringing in his ears, and stated that when he left the service people asked him why he was speaking so loudly.  He stated that he had to ask people to speak up and repeat themselves.  

The Veteran's DD-214 reflects that his military occupational specialty (MOS) was infantryman.  His service treatment records, while not containing any specific complaints of tinnitus, do corroborate the Veteran's report of a weapon being fired towards his face at very close range.  The treatment records reflect visits to the eye clinic due to the gunpowder that had been caught in the Veteran's right eye as a result of the incident.  Given the Veteran's MOS and his corroborated report of noise exposure, acoustic trauma in service is demonstrated by the record.   

The Court has held that in some circumstances, a layperson may opine on questions of diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Unlike hearing loss, tinnitus is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's lay statements regarding tinnitus, if found to be credible, are competent and sufficient to establish existence of the disability during service, regardless of the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303(b).  In this case, the Veteran has consistently reported throughout the appeal period that his tinnitus began in service and has continued since that time. 

Although the VA examiner indicated that she could not resolve the question of whether tinnitus was related to the Veteran's military service, such opinion does not outweigh the Veteran's competent and credible statements that he experienced tinnitus in service after exposure to loud noise from aircraft and heavy machinery, and particularly from a loud gunshot at point blank range, and that he has experienced tinnitus ever since.  The Board finds the Veteran's assertions as to the onset and duration of tinnitus to be credible.  Accordingly, after resolving all doubt in the Veteran's favor, the Board concludes that entitlement to service connection for tinnitus is warranted.

Bilateral Eye Disability

The Veteran asserts that his eye disability resulted from an injury sustained in service when a weapon was accidentally fired towards his face at very close range.  He stated that he had to wear an eye patch for several days following the incident.  He described his current eye symptoms as including floaters, lightning flashes, blurred vision, inability of the two eyes to work together, and discomfort.  

On VA examination in September 2011, the examiner observed peripheral cortical cataract changes more prominent in the right eye than the left, and lipid deposition along the superior arcade of the right eye with mild distortion of the retinal surface and microaneurysms noted in the perimacular area.  The examiner also diagnosed moderate diabetic retinopathy. 

The Veteran's service treatment records confirm that he was injured when a weapon was fired at close range and gunpowder particles penetrated the face and the surface of the right eye.  The Veteran required frequent foreign body removal from the eye over the next few days, and his eye was patched briefly. 

However, the examiner, an ophthalmologist, opined that the Veteran's current eye condition was not related to the in-service injury.  He found that there was no evidence of any residual from the foreign body injury in service, and determined that the Veteran's loss of vision in the right eye was more likely related to diabetic macular edema and the cortical cataract change.  The examiner noted the Veteran's history of diabetes, which had first been diagnosed ten years prior, and he explained that this history was consistent with diabetic involvement of the right macular area.  He found that the cataract change in the right eye also contributed to the Veteran's current vision loss.   

There is no other medical opinion of record to weigh against the VA examiner's opinion.  Although the Veteran is competent to report his eye symptoms, he is not shown to have the specialized expertise necessary to opine as to whether his current eye disability is related to an in-service injury sustained over 50 years ago, as such matter requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The VA examiner has provided a well-reasoned medical opinion that found the Veteran's current eye condition to be likely related to diabetic involvement and cataract changes.  Such opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board finds the examiner's opinion to be significantly more probative than the Veteran's lay assertion. 
 

In summary, the most probative evidence indicates the Veteran's current eye disability is not related to service.  Accordingly, the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is granted. 

Service connection for a bilateral eye disability is denied. 


REMAND

The Board finds that further development is necessary regarding the Veteran's remaining service connection claims.  

Bilateral Hearing Loss

The Veteran reported being exposed to constant noise from aircraft and heavy equipment without any issued hearing protection.  He also described a particular instance in which an M1 rifle was accidentally shot towards his face at very close range, and stated that he felt like the explosion blew out his eardrums.  He reported that that when he left active service, people asked him why he was speaking so loudly.  He stated that he had to ask people to speak up and repeat themselves.  

The VA audiologist who evaluated the Veteran in September 2011 recorded audiometric scores reflecting current hearing loss to a degree considered to be disabling under VA regulations.  The audiologist stated that she was unable to provide an opinion regarding whether the Veteran's hearing loss was related to service without resorting to speculation.  She stated that the reason for her inability to provide a medical opinion was the lack of audiometric findings during service.  She stated that while a "whisper test" had been conducted at separation and was found to be normal, hearing loss may not have been evident from a whisper test alone. 

The absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, an additional examination with opinion is warranted. 

Injury Residuals on Right Side of Face

In a June 2008 letter, the Veteran reported that when a weapon was accidentally fired at point blank range, the casing from the shell struck him in the right temple.  He stated that for years he had a nodule growth on his right temple that was about the size of a 50-cent coin.  The Veteran reported that he had undergone two operations over the years to remove this growth, but that it kept reappearing.  He stated that he was having discomfort sleeping on his right side as a result of this growth, and that his doctors did not recommend additional surgery because of the risk of permanent damage.

In the Veteran's December 2008 letter, he stated that the growth on his right temple had started out as a very small protrusion, but that slowly over the years it grew and became very noticeable.  He stated that, even after two operations, it continued to grow.  He requested a VA examination to address the injury residuals.

The Veteran attempted to obtain his early medical records from the period shortly following his service, but found that they were unavailable.  However, he was able to obtain a copy of a surgical pathology report from June 1989 which described the excision of a recurrent lipoma on the right temple.  

To date, the Veteran has not been afforded a VA examination to address this issue.  Given that the Veteran has provided a credible history of an in-service injury and current disability, an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Knees, Shoulders, and Back

In a March 2008 letter, the Veteran reported that with the 82nd Airborne he made numerous jumps both in and out of the drop zone, and that his knees, shoulders,   and back "took a beating."  VA X-rays from October 2011 revealed mild patellofemoral degenerative changes with possible joint effusion in the right knee and mild acromioclavicular joint degenerative changes in the right shoulder.  There are no radiology reports available for the back, the left knee, or the left shoulder.  There are no VA treatment records associated with the Veteran's claims file, and  the RO has not indicated review of any VA treatment records.  It is unclear what prompted the October 2011 X-rays and whether further VA treatment records remain outstanding.  On remand, the AOJ should associate any VA treatment records with the Veteran's claims file. 

The Veteran's DD-214 does not reflect receipt of a parachutist badge.  However, the Veteran's service personnel records have not been associated with his claims file, and such records might contain information that could corroborate his reports of performing parachute jumps during service.  The Veteran has reported serving with the 82nd/101st Airborne and jumping out of C-119, C-124, and C-130 aircraft.  He also reported undergoing training at Fort Benning, Georgia.  Accordingly, his personnel file should be requested on remand.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant outstanding VA treatment records and associate them with the Veteran's claims file.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Request the Veteran's service personnel records through official sources.  If the records are determined to be unavailable, issue a formal finding of unavailability documenting such, and notify the Veteran and his representative accordingly. 

3.  Schedule the Veteran for a VA audiological examination to determine the current nature of his hearing loss and to obtain an opinion as to whether the current hearing loss is related to service.  The claims file must be reviewed in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as   to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss is related to service, to include his in-service noise exposure as an infantryman, from aircraft and heavy equipment noise exposure, and an incident in which an M1 rifle was accidentally shot towards his face at very close range.  In rendering the opinion, the examiner should explain why the Veteran's current hearing loss is not merely a delayed result of the in-service noise exposure and consider the Veteran's report of being told he spoke loudly and having to ask people to repeat themselves once he left service.  


4.  Schedule the Veteran for a VA skin examination to address any injury residuals on the Veteran's right temple.  The claims file must be made available to the examiner in conjunction with the examination.  

The examiner is to provide an opinion regarding whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any current injury residuals on the Veteran's right temple, to include the reported recurrent lipoma, are related to an in-service injury in which a weapon was accidentally fired at point blank range and the shell casing struck the Veteran's right temple.  The examiner should explain the reasoning for the opinion provided.  

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After conducting any other necessary development, including VA examinations to address the Veteran's knees, shoulders and back, if deemed appropriate based on evidence received on remand, readjudicate the appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


